DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, 7-11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1, US 2014/0288473 to Matsushita (hereinafter “Matsushita”) is considered to be the closest prior art, insofar as it discloses:
an adapter assembly 10 comprising:
a main body portion 11 that includes at least a first top attachment member on a top thereof,
at least first and second arms 11a extending from the main body portion, each of the first and second arms having a distal end, and
at least first and second bottom attachment members 19 disposed, respectively, at the distal ends of the first and second arms, wherein detents 19a are formed on the bottom attachment members (for connecting to treatment members 17).
However, the prior art is lacking a teaching, suggestion, or motivation to modify Matsushita such that: the first and second bottom attachment members 19 each include a first flat surface on an exterior thereof, with the detents formed on each first flat surface, wherein the first flat surface of the first bottom attachment member and the first flat surface of the second bottom attachment member are non-parallel.  Moreover, such a modification would change the principle operation of the Matsushita device, as the bottom attachment members 19 are specifically made cylindrical, so as to allow the treatment members 17 to rotate freely (para. 7, 24) about the attachment members.  Therefore, making a flat surface on either of the bottom attachment members, let alone making non-parallel flat surfaces on both bottom attachment members, would not have been obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        9/29/2021